COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS


  RANDY PONCE AND MOBILITY                             §                No. 08-21-00111-CV
  EXPERTS, LLC,
                                                       §                   Appeal from the
                          Appellants,
                                                       §             County Court at Law No. 6
  v.
                                                       §              of El Paso County, Texas
  TBF FINANCIAL, LLC,
                                                       §                (TC# 2020DCV2776)
                           Appellee.
                                                  §
                                                ORDER

        Appellant has filed a motion to abate this appeal. The Court finds good cause to grant this

abatement. Therefore, we ORDER this appeal to be abated until October 18, 2021. The appellate

timetable will be suspended during the abatement. The parties are directed to notify the Court whether the

dispute has been resolved and to file the motion necessary to dispose of the appeal. See TEX.R.APP.P.

42.1(a)(1), (2). If the parties are unsuccessful in resolving the appeal by agreement, the appeal will be

reinstated and the record will be due 30 days from the date of the reinstatement order.

        IT IS SO ORDERED this 24th day of August, 2021.

                                                           PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.